                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 ISAAC BUSSEY,

                Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-179

        v.

 JEFFREY D. BUNCH; A&J TRUCKING OF
 ALASKA, LLC; and BERKSHIRE
 HATHAWAY HOMESTATE INSURANCE
 COMPANY,

                Defendants.


                                          ORDER

       Presently before the Court is the parties’ Stipulation of Dismissal With Prejudice filed on

May 1, 2019. (Doc. 35.) Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),

the Court hereby DISMISSES this case WITH PREJUDICE. The Clerk shall TERMINATE

all motions and deadlines and CLOSE this case.

       SO ORDERED, this 7th day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
